Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 7/08/2021 after the final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This RCE is the first RCE filed for the case, and this action is the first action of the first RCE.

Status of Claims
2.	The Applicant’s amendments and remarks filed on 7/08/2021 have been fully considered. Claims 1-20 are pending and examined below. Claims 1, 4-10, 12, 13, 17, 19, and 20 are Currently Amended.  Claims 2, 3, 11, 14-16, and 18 are Original or as Previously Presented.

Response to Arguments
3.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn except for the second item of paragraph 7d hereby restated, "Second, the Specification does not disclose and the Examiner is unable to interpret the meaning of "generating the integration with the first payment network" vs. simply reciting the system is "integrated with the first payment network to receive network communications associated with the transaction processing from an acquirer computing system and process the real-time authorizations with the issuer computer system".  The Applicant was non-responsive to this rejection and did not sufficiently amend the claim to overcome the rejection.

4.	The Claim Rejections under 35 U.S.C. 101 relating to abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts, “Applicant submits that the limitations of the present claims necessarily require the use of computer technology and specific computing devices so as to be 'rooted in computer technology' and therefore are not directed to an abstract idea".

	The Examiner replies:  "Necessarily requiring the use of a computer" is not a determinant regarding being an abstract idea per the Office Guidance.  Abstract ideas are defined as Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activity (including Fundamental Economic Practices such as Mitigating Risk and Transaction Processing).  Even the landmark Alice application used a computer to execute its method of mitigating risk.  In addition, "automating" a transaction approval process by using a computer does not make an invention statutory (i.e. not abstract).  

	The phrase “rooted in computer technology” comes from the DDR decision where the court stated, “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (emphasis added), DDR Holdings LLC v Hotels.com, 2013-1505, p. 20.  Unlike DDR which solved a particular problem with viewing internet pages which exist solely in a computing environment, the instant application does not embody a problem intrinsically arising in and of itself in a computing or networking necessarily rooted in computer technology, and is not an inventive improvement to any computer technology; rather, technology is merely used as a tool to efficiently accomplish the abstract idea. 

b)	The Applicant asserts, “The claims provide specific improvements in technology so as to be limited to a practical application that improves over the prior systems … Thus, the present application recognizes the static and after-the-fact conventional computing solutions that do not allow for real-time data processing of authorizations. … Thus, present application provides solutions to the noted issues in the conventional computing systems by introducing an intermediary computing device to handle real-time data processing and authorizations".

The Examiner replies:  Prior court decisions have made a distinction between i) computer-functionality improvements, and ii) uses of existing computers as tools in processes that recite “abstract ideas”.  In the instant application, the programming does not specifically seek to improve a core computer technology; rather, the programming is implemented to utilize computer technology. The process is improved, but the computer itself is not improved at a core, technological level designed to be universally applicable regardless of the subject matter of the particular computer program.  Specialized programming of generic computing elements that claims a calculation or process to efficiently solve a business problem (e.g., creating and applying transaction rules), but not directed to a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer does not rise to the level of being a practical application.

c)	The Applicant asserts, “In Example 42 of the 2019 PEG Examples, the solution provided in the application provides a system which allows for data transmission between parties, which may be used to specifically convert information input by users and distribute a message in a fast and coordinated manner. See page 17 of the 2019 PEG Examples. Here, like claim 1 in Example 42, the claimed subject matter is directed to improved data communications in a faster and more coordinated manner between separate and incompatible systems to provide real-time solutions to controlling authorizations and thereafter performing data matching with those authorizations. Therefore, Applicant respectfully submits that, like in Example 42, the amended independent claims of the present application is directed to an improved system that integrate the alleged abstract idea into a practical application".

	The Examiner replies:  Example 42 was deemed a Practical Application because it "converted updated information that was input by a user in a non-standardized form to a standardized format, automatically generated a message whenever updated information was stored, and transmitted the message to all of the users ... and allowed remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  Thus, the claim was eligible because it is not directed to the recited judicial exception (abstract idea)" (See Example 42, pp. 18-19).  Example 42 was directed to data conversion - not one of the defined categories of abstract ideas.  The instant Application does not covert data and it is directed to a Method of Organizing Human Activity.

d)	Citing Amdocs, the Applicant asserts: "In this regard, the present amended claims utilize computer technology that provides meaningful limitations not found with generic computer components, for example, the described processes herein provide improvements to real-time enforcement of transaction processing restrictions on a payment network. Specific devices, applications, and communication technologies are required to perform such functions. For example, an organization may establish policies around transaction processing for employees. However, conventional systems merely provide after-the-fact or static enforcement. Thus, to address these problems, the claimed system may function as an intermediary to control authorizations for transaction processing on a network in real-time. This is done through separate integrations with the organization's computing software and infrastructure, as well as a payment network for an issuer computing system. This allows for compatibility of separate incompatible systems that provides real-time data processing. Furthermore, the claims allow for processing of image data to perform data matching to confirm transaction processing in the organization's computing software and infrastructure".

	The Examiner replies:  As discussed above with respect to integration of the abstract idea into a practical application, using the "specific devices, applications, and communication technologies" to "control authorizations for transaction processing on a network in real-time", "allow for compatibility of separate incompatible systems", and "process of image data to perform data matching to confirm transaction processing in the organization's computing software and infrastructure" amounts to no more than mere instructions to apply the exception using generic computer components.  The Specification does not disclose any "specific device" other than generic components, or disclose a technological improvement that "improves the compatibility of separate incompatible systems", or a technological improvement for "processing of image data to perform data matching to confirm transaction processing".  The Applicant uses programmed generic elements as a tool to automate the process steps in "real-time", but does not recite a core technological improvement comprising an integral requirement of the solution. Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   Programming computers to communicate across networks, capture data from various servers, and process data in real-time is well-understood, routine, and conventional. 

e)	Citing Bascom, the Applicant asserts: "In other words, the recited amended claim elements are directed to application processing that differs from the generic, routine, and conventional sequence of events normally conducted when managing data processing and authentications through a payment network on behalf of an organization that is separate and incompatible with that network, similar to the unconventional sequence of events in Bascom. As shown above, the amended claims, taken as an ordered combination, solve the problem inherent in different computing systems and networks that are incompatible for data processing in real-time. Applicant thus respectfully submits that, similar to the analysis of Bascom, "[a]s is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."

	The Examiner replies: 	The invention in Bascom provided a targeted, technology-based solution using a specific computer technology standard (i.e., TCP/IP protocol) to solve a filtering problem arising specifically in networked computer environment (i.e., a problem with the computing environment itself).  The instant application, on the other hand, uses specialized programming of generic computing elements to improve an abstract idea (i.e., spending policy enforcement and transaction approval), but the generic computer components function as originally designed, and, unlike Bascom, the Applicant does not recite any unique technological feature or improvement that is integral to the solution.  In addition, the Applicant does not recite a technological improvement that makes two "incompatible" networks more compatible. Programming computers to communicate across networks, capture data from various servers, and process data in real-time is well-understood, routine, and conventional. 

5.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive.  The Applicant has amended the claims rendering the Applicant's arguments moot, and the Examiner has added references to make the prior art rejections under 35 U.S.C. 103 in the Detailed Action below.

DETAILED ACTION

Claim Interpretation - 35 U.S.C. 112(f)
6.	 The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Claims 1 and 13 recite: generate, in real-time during the transaction processing, an approval mechanism for an approval of the transaction processing based on determining that the transaction processing unauthorized;

Claim 17 recites: generating, in real-time during the transaction processing, an approval mechanism for the approval process of the transaction processing based on determining that the transaction processing unauthorized;

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If Applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

See the rejections under 35 U.S.C. 112(b) in the Office Action below for additional information. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	
a) 	Claims 1, 13, and 17 recite a “automate, with the computing software and the computing infrastructure periodically based on the upcoming data, selections of changes to the first user class and the first policy from the plurality of options”.  The Specification discloses in Par [0063], "For example, if the system knows, either historically or based on an upcoming event, that the company has employees who may need to spend more than what is allowed in their usual class, the system may make suggestions or ask approval for the company to adjust rules/limits, including placing certain employees temporally into a different class".  The Specification does not disclose automating selections and much less how the computing software is programmed to automate selections.  Furthermore, the automated selection is not associated with the prior limitation regarding the upcoming event. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation is amended to “make suggestions based on the upcoming event via the dashboard interface”.

	However, the Examiner additionally asserts that even though suggestions are made (or even though selections are automated as recited in the current claims), the claims do not positively recite actually changing the first user class and the first policy based on the suggestions (or automated selections).  The Applicant may want to add a limitation wherein the "first user class and first policy" are "updated to a second user class and second policy to reflect acceptance of the suggestions" and in subsequent limitations refer to the second user class and second policy.	

Dependent Claims 2-12, 14-16, and 18-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claim 20 is amended to recite, "The method of claim 19, wherein the request to establish the approval process further designates an expiration condition for the approval message sent using the approval process, and wherein the method further comprises: invalidating the approval message for the transaction in the customized GUI based on the expiration condition".  The Specification does not disclose invalidating the approval message in the GUI.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the claim reverts back to its prior unamended form (i.e., without the limitation "in the customized GUI").

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



8.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1, 13, and 17 recite, "determine upcoming data for at least one user of the organization".   The Specification discloses in Par [0063], "For example, if the system knows, either historically or based on an upcoming event, that the company has employees who may need to spend more than what is allowed in their usual class, the system may make suggestions or ask approval for the company to adjust rules/limits, including placing certain employees temporally into a different class".  MPEP 707(d) discloses, "The burden is on the Office to establish any prima facie case of unpatentability (see, e.g., MPEP § 2103), thus the reasoning behind any rejection must be clearly articulated. For example, if the claim is rejected as broader than the enabling disclosure, the reason for so holding should be explained".  The Examiner asserts the phrase "upcoming data" is overly broad and indefinite in view of the disclosure.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the phrase "upcoming data" is amended to "an upcoming event".

Dependent Claims 2-12, 14-16, and 18-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claims 1, 13, and 17 recite:
"receive, in real-time via a communication with the first payment network, a request for the transaction processing for the first user class prior to a receipt of the request by an issuer computing system …;
determine the first policy from the computing software and the computing infrastructure based on first user class for the transaction processing;
determine, in real-time at a time of the transaction processing on the first payment network, that the transaction processing is unauthorized based on the first policy;
generate, in real-time during the transaction processing, an approval mechanism for an approval of the transaction processing based on determining that the transaction processing unauthorized;
create a customized GUI for the expense management system that is specific to a reviewing user for the approval of the transaction processing;
receive the approval of the transaction via the customized GUI;
provide, in real-time to the issuer computing system on the first payment network, the approval of the transaction processing;
receive an image associated with the transaction processing;
process image data in the image for data matching the transaction processing; and
associate the image with the transaction processing based on processing the image data".

The Examiner asserts the Applicant is attempting to claim processing a pending transaction by based on the transaction processing policy of the first user class and first policy (or updated second user class and second policy as previously discussed), rather than broadly approve the entirety of transaction processing process itself by the system.  Accordingly, the Examiner interprets the above limitation are amended to:

"receive, in real-time via a communication with the first payment network, a request to process a pending transaction for the first user class prior to a receipt of the request by an issuer computing system …;
"determine the first policy for the pending transaction from the computing software and the computing infrastructure based on first user class
determine, in real-time at a time of the transaction processing on the first payment network, that the pending transaction is unauthorized based on the first policy;
generate, in real-time during the transaction processing, an approval mechanism for an approval of the pending transaction based on determining that the pending transaction is unauthorized;
create a customized GUI for the expense management system that is specific to a reviewing user for the approval of the pending transaction;
receive the approval of the pending transaction via the customized GUI;
provide, in real-time to the issuer computing system on the first payment network, the approval of the pending transaction;
receive an image associated with the approved pending transaction;
process image data in the image for data matching the approved pending transaction; and
associate the image with the approved pending transaction based on processing the image data.

Dependent Claims 2-12, 14-16, and 18-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	 Claims 1 and 13 recite: 
	 "generate, in real-time during the transaction processing, an approval mechanism for an approval of the transaction processing based on determining that the transaction processing unauthorized; 
create a customized GUI for the expense management system that is specific to a reviewing user for the approval of the transaction processing;
receive the approval of the transaction via the customized GUI".  

Claim 17 recites: 
	 "generating, in real-time during the transaction processing, an approval mechanism for the approval process of the transaction processing based on determining that the transaction processing unauthorized; 
creating a customized GUI for the expense management system that is specific to the approval entity for the approval mechanism of the transaction processing;
receiving the approval message of the transaction via the customized GUI".  

	The Specification discloses: in Par [0047], "Transaction verification application 160 may determine whether conditions or parameters of the expense policy are met. If so, the payment request may be verified and processed using payment resolution network 170. However, if not, transaction verification application 160 may proceed to check pre-approvals that may validate the transaction and/or request an approval from a manager or other administrator. If approved through either approval mechanism, transaction verification application 160 may approve the payment request. However, if not, the payment request may be denied"; in Par [0082], "In certain embodiments, pending transactions 4110 may allow the administrator to review and approve transactions that may require approval, or deny transactions that violate an expense rule. Thus, interface 400b may include additional options or functionality that allows interface 400b to act as a dashboard to real-time transaction approvals based on requests by users and/or violations of expense policies". 

The Examiner is unable to interpret the meaning of the recited phrases "generate, in real-time during the transaction processing, an approval mechanism …" for two reasons: i) regarding the 112(f) interpretation, the Examiner is unable to interpret the meaning of the phrase "approval mechanism" based on the claim language itself, and ii) the Specification does not disclose "generating" an approval mechanism in real-time vs. "applying" a programmed approval mechanism in real-time.  
In addition, if the transaction has been determined to be unauthorized (based on the preceding limitation in the claims), then is has already failed the pre-approval mechanism leaving only the GUI approval mechanism.  
Furthermore, the Specification does not disclose "creating a customized GUI" vs. merely "updating" a GUI (or, more particularly, an interface or dashboard) of the expense management system.  
The Examiner is unable to interpret Claim 17 whereby: "generating, by the computing system, the approval process for the user class based on the request, wherein the approval process automates a transmission of an approval message from the user class for the transaction processing that violates the limitation to the approval entity", but then "generating, in real-time during the transaction processing, an approval mechanism for the approval process of the transaction processing based on determining that the transaction processing unauthorized".

	Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets these Claim 1 and 13 are amended to:
"
update the dashboard interface of the expense management system provided to a reviewing user for the approval of the pending transaction;
receive the approval of the transaction via the dashboard interface".  

Regarding Claim 17, the Examiner interprets presenting the transaction for approval in the dashboard interface comprises the "approval mechanism".  The Applicant is required to amend the Claims in accordance with the Specification which does not disclose an "an approval mechanism for the approval process".

d)	Claim 4 recites:  "… wherein prior to receiving the request, and wherein the system is further configured to: generate the integration with the first payment network to receive network communications associated with the transaction processing from an acquirer computing system and process the real-time authorizations with the issuer computer system". The Specification does not disclose and the Examiner is unable to interpret the meaning of "generate the integration with the first payment network".  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation is amended to "… wherein prior to receiving the requestintegrated with the first payment network to receive network communications associated with the transaction processing from an acquirer computing system and process the real-time authorizations with the issuer computer system".


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a system executing a method (i.e., a series of steps or process) to designate variable user classes and expense policies that control authorizations with issuers associated with payment networks (Specification, Par [0001]).  The method is accomplished using a system of generic computing components (i.e., a non-transitory memory storing instructions, one or more hardware processors, a computing infrastructure for an organization, a computing device associated with an organization, an issuer computing system, and a computing system).

Independent Claim 1 recites:
determine user data for the organization … ; 
provide … a plurality of options for a plurality of user classes associated with the user data; 
receive … a first user class and a first policy for the organization from the plurality of options;
create the first user class for the organization, wherein the first user class comprises an identification of at least one user employed at the organization; 
create the first policy for the organization, wherein the first policy comprises a limit on transaction processing for the organization based on a rule; 
select a first payment network for the organization, wherein the first payment network that handles the transaction processing for the organization; 
associate the first user class to the first policy and the first payment network; 
establish an expense management system for the organization based on associating the first user class to the first policy, wherein the expense management system is configured to manage the transaction processing by the at least one user in the first user class based on the first policy …and wherein the expense management system provides the transaction processing for the first user class using the first payment network;
determine … upcoming data for the at least one user with the organization;
automate … periodically based on the upcoming data, selections of changes to the first user class and the first policy from the plurality of options;
receive, in real-time via … a request for the transaction processing for the first user class prior to a receipt of the request by an issuer computing system, wherein the system is able to control real-time authorizations on the first payment network with the issuer computing system on behalf of the expense management system of the organization; 
determine the first policy … based on first user class for the transaction processing; 
determine, in real-time at a time of the transaction processing … that the transaction processing is unauthorized based on the first policy;
generate, in real-time during the transaction processing, an approval mechanism for an approval of the transaction processing based on determining that the transaction processing unauthorized;
create a customized GUI for the expense management system that is specific to a reviewing user for the approval of the transaction processing;
receive the approval of the transaction via the customized GUI; 
provide, in real-time to the issuer … the approval of the transaction processing; 

Independent Claim 13 additionally recites:
receiving a pre-approval condition for one of the user class or the user; and
establishing a pre-approval for the transaction processing by the one of the user class or the user, wherein the pre-approval authorizes the transaction processing outside of the limitation based on the pre-approval condition;
determining … in real-time at a time of the transaction processing … that the transaction processing is unauthorized based on of the expense management policy or the pre-approval condition for the transaction processing;

Independent Claim 17 additionally recites:
receiving a request to establish an approval process for the transaction processing that violates the limitation, wherein the approval process designates an approval entity that authorizes the transaction processing that violates the limitation; and
generating the approval process for the user class based on the request, wherein the approval process automates transmission of an approval message from the user class for the transaction processing that violates the limitation to the approval entity;
determining … in real-time at a time of the transaction processing … that the transaction processing is unauthorized based on of the expense management policy or the approval process for the user class;
generating, in real-time during the transaction processing, an approval mechanism for the approval process of the transaction processing based on determining that the transaction processing unauthorized;

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Creating user classes with certain class transaction policies, updating class transaction policies, managing transaction processing based on the classes/policies, receiving/authorizing a transaction based on a pre-approval condition, and receiving/authorizing a transaction based on violation of a limitation (e.g., via a dashboard GUI or interface) are all associated with the Fundamental Economic Practices of mitigating risk (e.g., fraud as disclosed in the Applicants PG Pub Specification Par [0002])..
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "a non-transitory memory storing instructions; and one or more hardware processors" to perform the steps of creating user classes with certain class transaction policies, updating class transaction policies, managing transaction processing based on the classes/policies, receiving/authorizing a transaction based on a pre-approval condition, and receiving/authorizing a transaction based on violation of a limitation.  The claims additionally recite, "integrating with computing software and a computing infrastructure for an organization, wherein the integrating enables the system to exchange data with the computing software and the computing infrastructure; causing to be displayed, on a computing device associated with the organization, a dashboard interface in the computing software and the computing infrastructure".  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic function of processing information according to rules as well as computing device integration and display) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that create and apply transaction rules to segments or classes within an organization to mitigate risk.

The amended claims additionally recite:
	receive an image associated with the transaction processing; 
process image data in the image for data matching the transaction processing; and 
associate the image with the transaction processing based on the processing.

The Examiner asserts these limitations are extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  These additional limitation satisfy at least criteria (1) and (2), and comprise extra-solution activity related to post-facto transaction support/verification rather than the inventive concept of "Intelligent Recommendations for Dynamic Policies Used in Real Time Transactions".

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to create user classes with certain class transaction policies, manage transaction processing based on the classes/policies, updating class transaction policies,  receive/authorize a transaction based on a pre-approval condition, and receive/authorize a transaction based on violation of a limitation amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims embody additional limitations regarding classes, policies, payment networks, additional rules and conditions, communication protocols, and integration of rules/policies with organizational data - none of which provides an inventive concept that would make the abstract idea patent eligible.  

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0174030 entitled “Dynamic Payment Cards and Related Management Systems and Associated Methods” by inventor C. Todd Praisner, et al., filed on October 19, 2001 (hereafter, Praisner), in view of,

	U.S. Patent Application Publication No. 2013/0151410 entitled “Instant remote Control over Payment and Cash Withdrawal Limits” by inventor Rene P. Babi, et al., filed on June 14, 2011 (hereafter, Babi), in view of,

U.S. Patent Application Publication No. 2019/0378136 entitled “Programmatic Approvals of Corporate Spend and Employee Expense” by inventor Elad Efraim effectively filed on June 11, 2018 (hereafter, Efraim).

a)	Regarding Claim 1, Praisner teaches:
	
	A system, comprising a non-transitory memory storing instructions and one or more hardware processors coupled to the non-transitory memory executing instructions to: (Praisner, Par [0015]).  The Examiner interprets a "server" as disclosed in Praisner embodies non-transitory memory and a processor executing instructions as claimed and at the time the application was filed known to persons having ordinary skill in the art.  

	integrate with computing software and a computing infrastructure for an organization, wherein integrating enables the system to exchange data with the computing software and the computing infrastructure (Praisner, Pars [0051], [0052], [0053], [0056], [0063]).	

	cause to be displayed, in a graphical user interface (GUI) on a computing device associated with the organization, a dashboard interface for the computing software and the computing infrastructure; determine user data for the organization via the computing software and the computing infrastructure; provide, via the dashboard interface, a plurality of options for a plurality of user classes associated with the user data; receive, via the dashboard interface, a first user class and a first policy for the organization from the plurality of options (Praisner, Pars [0012], [0114], [0116]). The Examiner interprets a "network interface" and an "Internet browser" as disclosed in Praisner embodies a "dashboard interface" as claimed.  

create the first user class for the organization, wherein the first user class comprises an identification of at least one user employed at the organization (Praisner, Par [0053], [0114]).  

create the first policy for the organization, wherein the first policy comprises a limit on transaction processing for the organization based on a rule (Praisner, Par [0114]); 

select a first payment network for the organization, wherein the first payment network handles the transaction processing for the organization (Praisner, Par [0047]); 

associate the first user class to the first policy and the first payment network (Praisner, Par [0058]);

establish an expense management system for the organization based on associating the first user class to the first policy, wherein the expense management system is configured to manage the transaction processing by the at least one user in the first user class based on the first policy via computing software and the computing infrastructure, and wherein the expense management system provides the transaction processing for the first user class using the first payment network (Praisner, Par [0057], [0059]). 

receive, in real-time via a communication with the first payment network, a request for the transaction processing for the first user class … wherein the system is able to control real-time authorizations on the first payment network with the issuer computing system on behalf of the expense management system of the organization; determine the first policy from the computing software and the computing infrastructure based on first user class for the transaction processing; determine, in real-time at a time of the transaction processing on the first payment network, that the transaction processing is unauthorized based on the first policy; generate … during the transaction processing, an approval mechanism for an approval of the transaction processing based on determining that the transaction processing unauthorized; generate … during the transaction processing, an approval mechanism for an approval of the transaction processing based on determining that the transaction processing unauthorized; provide … the approval of the transaction processing;  (Praisner, Pars [0012], [0013], [0047], [0057], [0058], [0065], Figure 1).  The Examiner interprets "Approval processing then allows for robust exception handling procedures and enables the use of purchase requests that trigger rules for desired approval routing" as disclosed in Praisner embodies "determine … that the transaction is unauthorized based on the first policy" as claimed. The Examiner interprets "such spending rules operating on the purchasing management system may be configured to trigger manual approval" as disclosed in Praisner embodies "generate … during the transaction processing, an approval mechanism for an approval of the transaction processing" as claimed.

	receive an image associated with the transaction processing; process image data in the image for data matching the transaction processing; and associate the image with the transaction processing based on processing the image data (Praisner, Par [0123]).

b)	Regarding Claim 1, Praisner does not specifically teach:  receiving a request for the transaction processing prior to a receipt of the request by an issuer computing system, or providing in real-time to the issuer computing system on the first payment network an approval or a denial of the transaction processing.  However, Babi teaches in Par [0022], "Now, the operator of the embodiment receives notice of a proposed financial transaction involving the credit card account (350). This notice may come, for example, from a merchant to whom the card has been presented, or an acquirer that is seeking authorization for a charge on behalf of the merchant"; AND, in Par [[0018], "Later, the card is presented to a merchant as payment for goods or services (170). The card will often be presented by the cardholder, but it may be presented by an authorized or even an unauthorized third party. Continuing into FIG. 1B, the merchant sends the proposed transaction to its acquirer for authorization (220). However, before proceeding conventionally, the acquirer checks to see whether the transaction would violate a limit set by the cardholder (180). This check may be performed by the acquirer itself (i.e., if the acquirer is operating the embodiment) or by a third party. If the transaction would not violate a limit (183), then it is passed to the issuer for authorization (230) and the remaining conventional operations occur to approve or deny the transaction, etc. However, if the transaction would violate a limit set by the cardholder (186), then the transaction may be declined (290), just as if the issuer had refused authorization for reasons of its own (e.g., suspected fraud, credit limit exceeded, and so on.)"; AND, in Par[0019], "Several points should be noted in considering this flow chart: first, the limit that is checked at 180 is set by the cardholder, not by another participant in the method (such as the merchant, acquirer or issuing bank). Second, the cardholder-set limit can only restrict the transactions that can occur. … An embodiment can be implemented by an entity that serves as a proxy for another participant in the credit card clearing process. For example, a proxy acquirer could accept authorization requests from merchants and compare them with cardholder-set limits before forwarding the requests to the conventional acquirer for ordinary processing. Or a proxy issuer could accept requests from acquirers and check them before forwarding them to the real issuer. In these and similar proxy situations, the operator of an embodiment would pass the request and response along without modification, except when a limit was violated".  Also see Babi Figure 3 showing a transaction is compared to limits prior to forwarding for conventional processing (i.e., to acquirer, issuer and card network).

	Regarding Claim 1, Praisner teaches generating real-time approvals, a GUI, and approvals for purchase requests that exceed limits in Pars [0191] and [0192]: "Tom Technology finds a burst water pipe has destroyed a very expensive server in the data center. Tom goes to his Dell Premier Page, which is already set up with his dynamic payment card number from prior purchases, and configures the order, which totals $28,288. Tom knows that his maximum purchase without pre-approval is $5,000. So, Tom creates a Purchase Request in the purchasing management system 100, marks it Urgent …Because Tom's request is marked Urgent, the purchasing management system 100 can send a text page and/or call to Fran informing her of an urgent request waiting for her in the purchasing management system 100 … Fran subsequently approves this request and upon approval the purchasing management system 100 increases the slot 1 velocity and maximum transaction amount on Tom's dynamic payment card to cover the $28,288 purchase".

Praisner also does not specifically teach: generate, in real-time during the transaction processing an approval mechanism …; create a customized GUI for the expense management system that is specific to a reviewing user for the approval of the transaction processing; receive the approval of the transaction via the customized GUI.

However, Babi teaches: in Par [0027], "In some embodiments, detection of a violated limit may trigger further activity, rather than simply returning 'transaction declined.' FIG. 4 outlines this activity: at 410, a proposed financial transaction is found to violate a limit set by the cardholder. … For example, upon detecting that a transaction would violate a limit, a text message or automatic voice call may be placed to the cardholder's phone. The message may detail the transaction and allow the user to provide overriding authorization for the transaction to proceed. If the user decides to override the limit (440), then the embodiment responds so as to permit conventional transaction processing to continue (450). If the user does not override the limit (470), or cannot be contacted via a two-way channel (460), then the transaction is declined (390)". Figure 3 shows a transaction is compared to limits prior to forwarding for conventional processing (i.e., to acquirer, issuer and card network). Figure 4 shows an unauthorized transaction override. The Examine interprets a "text message" as disclosed in Babi embodies a "customized GUI" as claimed.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine approving or denying a transaction based on dynamic, controllable spending limits (i.e., a spending policy) as disclosed in Praisner with the approval/denial specifically occurring prior to the receipt of the transaction processing request by the issuer and generating a real-time approval for unauthorized transaction processing as disclosed in Babi with the motivation to "allow a transaction to be trapped and checked or aborted, before it goes into the standard banking system (where batch processing may grant a fraudster a significant time delay to hide his trail or otherwise get away with a phony charge)" (Babi, Par [0011]).

c)	Regarding Claim 1, Praisner and Babi do not teach:  determine, from the computing software and the computing infrastructure of the organization, upcoming data for the at least one user with the organization; automate, with the computing software and the computing infrastructure periodically based on the upcoming data, selections of changes to the first user class and the first policy from the plurality of options.

	However, Efraim teaches: in Par [0048], "The present invention, in some embodiments thereof, relates to approving expenditures, automatically in real-time, for users associated with an organization, and, more specifically, but not exclusively, to approving expenditures, in real-time, for users associated with an organization based on analysis of scheduling information indicative of activities scheduled for the user and compliance of the expenditures with predefined expenditure rules and/or learned approval patterns due the identified scheduled activities"; AND, in Par [0099], "As shown at 106, the expense approver 210 may access one or more of the organization resources 240 and/or the user resources 250 to obtain scheduling data relating to the user 208, for example, events, activities and/or the like scheduled, appointed and/or assigned to the user 208. The scheduling data includes and/or indicates one or more activity attributes of one or more activities scheduled for the user 208, for example, an activity type, a time of the activity, a location of the activity, additional participants (external, clients etc.) and/or the like. The scheduling data may further include and/or indicate one or more activity attributes of a set of activities the user 208 is planned to engage as part an event, business trip and/or the like scheduled for the user 208. The expense approver 210 may analyze the scheduling data to identify the activity attribute(s) of one or more activities and/or events scheduled for the user 208 at the current time, i.e. at the time of receiving the expenditure request initiated by the user 208"; AND, in Par [0117], "According to some embodiments of the present invention, the expense approver 210 may be applied to allocate funds (budget) in advance for one or more of the user 208 according to one or more of the expenditure rules and with respect to one or more of activities scheduled for the user(s) 208. For example, the expense approver 210 may identify that a certain user 208 is scheduled to go on a business trip in service of the organization to a certain geographical region for a certain period of time at some future time. The expense approver 210 may analyze the activity attributes of one or more activities the user 208 is expected to engage during the business trip and may estimate one or more products and/or services the user 208 may purchase during these activity(s). The expense approver 210 may therefore allocate funds for the user 208 according to one or more of the expenditure rules applicable for the product, for the service, for the user 208, for the geographical region, for the time of travel, for the trip duration and/or the like. The expense approver 210 may further adjust the allocated funds according to current and/or predicted prices and/or costs of the products and/or services estimated to be purchased by the user 208 during the business trip. The expense approver 210 may obtain the current and/or predicted prices and/or costs of the products and/or services based on information obtained from one or more of the organization resources 240 and/or the public resources 260".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine approving or denying a transaction based on dynamic, controllable spending limits (i.e., a spending policy) as disclosed in Praisner with automating changes to a user/spending policy based on upcoming events as disclosed in Efraim with the motivation of overcoming the problem whereby, "trusting organization funds in the hands of the individuals may expose the organization to major vulnerabilities and possible damage due to intentional embezzlement of the organization funds by the individuals and/or due to unintentional or careless handling of the individuals" (Efraim, Par [0005]).

d)	Regarding Claim 2, Praisner teaches:  The system of claim 1, wherein the first user class comprises a plurality of users employed at the organization, and wherein each of the plurality of user classes comprise at least one of the plurality of users and a class designation associated with the expense management system (Praisner, Par [0053], [0054]).

e)	Regarding Claim 3, Praisner teaches:  The system of claim 2, wherein the first policy comprises one of a plurality of policies associated with the plurality of options, wherein each of the plurality of policies are associated with one or more of the plurality of user classes, and wherein each of the plurality of policies comprise one or more rules for the transaction processing by the plurality of user classes (Praisner, Par [0114]).

f)	Regarding Claim 4, Praisner teaches:  The system of claim 1, wherein the first payment network comprises one of a plurality of payment networks for the organization, wherein the plurality of payment networks comprise at least one of a payment card network, a wire transfer network, a direct debit through an automated clearing house (ACH), or a direct credit through the ACH, and wherein prior to receiving the request, and wherein the system is further configured to: generate the integration with the first payment network to receive network communications associated with the transaction processing … and process of the real-time authorizations with the issuer computer system  (Praisner, Pars [0041], [0058], [0059], [0062]).  Praisner does not specifically teach:  … receiving of communications associated with the transaction processing from an acquirer computing system. 

	However, Babi teaches in Par [0022], "Now, the operator of the embodiment receives notice of a proposed financial transaction involving the credit card account (350). This notice may come, for example, from a merchant to whom the card has been presented, or an acquirer that is seeking authorization for a charge on behalf of the merchant"; AND, in Par [[0018], "Later, the card is presented to a merchant as payment for goods or services (170). The card will often be presented by the cardholder, but it may be presented by an authorized or even an unauthorized third party. Continuing into FIG. 1B, the merchant sends the proposed transaction to its acquirer for authorization (220). However, before proceeding conventionally, the acquirer checks to see whether the transaction would violate a limit set by the cardholder (180). This check may be performed by the acquirer itself (i.e., if the acquirer is operating the embodiment) or by a third party. If the transaction would not violate a limit (183), then it is passed to the issuer for authorization (230) and the remaining conventional operations occur to approve or deny the transaction, etc. However, if the transaction would violate a limit set by the cardholder (186), then the transaction may be declined (290), just as if the issuer had refused authorization for reasons of its own (e.g., suspected fraud, credit limit exceeded, and so on.)"; AND, in Par [0019], "Or a proxy issuer could accept requests from acquirers and check them before forwarding them to the real issuer. In these and similar proxy situations, the operator of an embodiment would pass the request and response along without modification, except when a limit was violated".  

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine prior to receiving a transaction request, generating an integration with a payment network to authorize transactions as disclosed in Praisner with the integration being receiving transaction communications from an acquirer as disclosed in Babi as a combination of prior art elements according to known methods to yield predictable results.

g)	Regarding Claim 5, Praisner teaches: The system of claim 1, wherein 1, wherein the one or more hardware processors coupled to the non-transitory memory further execute instructions to: receive a pre-approval rule for the transaction processing by the first user class from an entity at the organization; and establish the pre-approval rule for the first user class, wherein the pre-approval rule allows the transaction processing over the limit for the rule.  (Praisner, Par [0023], [0114], [0115], [0191], [0192], Table 2 p.25 of PG Pub).

h)	Regarding Claim 6, Praisner teaches: The system of claim 1, wherein the one or more hardware processors coupled to the non-transitory memory further execute instructions to: select a messaging system for communicating an approval request by the first user class to an administrator that approves the transaction processing over the limit for the rule (Praisner, Par [0191], [0192]).

i)	Regarding Claim 7, Praisner teaches: The system of claim 6, wherein selecting the messaging system further comprises determining a communication channel for transmitting the approval request to the administrator based on a messaging preference set by at least one of the organization or the administrator (Praisner, Par [0081], [0192]).

j)	Regarding Claim 12, Praisner teaches: The system of claim 1, wherein receiving the first user class and the first policy comprises receiving criteria for the organization that is associated with at least one of creating the first user class, creating the first policy, or selecting the first payment network for the organization (Praisner, Par [0063], [0114]).

k)	Claim 13 discloses substantially the same subject matter as Claims 1 and 5 and is rejected using the same art and rationale as previously set forth.

l)	Regarding Claim 14, Praisner teaches: The method of claim 13, wherein the pre-approval condition comprises at least one of an amount for the transaction processing exceeding the limitation, a transaction time for the transaction processing outside of the limitation, and a merchant involved in for the transaction processing that is barred by the limitation, and wherein the receiving the establishing the expense management policy further comprises generating a communication channel with the company for providing the pre-approval condition for the transaction processing (Praisner, Par [0191], [0192], Table 2 p.25 of PG Pub).

m)	Regarding Claim 15, Praisner teaches: The method of claim 13, wherein the establishing the expense management policy comprises receiving a pre-approval authorization from a manager for the user class, and wherein the pre-approval authorization is approved only when received from the manager (Praisner, Par [0042], [0116], [0192]).

n)	Regarding Claim 16, Praisner teaches: The method of claim 13, wherein the establishing the expense management policy comprises setting, by the company, pre-approval authorization limits on a validity of the pre-approval condition, and wherein the method further comprises: invalidating, by the computing system, the pre-approval condition after expiration of the pre-approval authorization limits; and removing, by the computing system, the pre-approval for the one of the user or the user class. (Praisner, Par [0135], [0139]).

o)	Claim 17 discloses substantially the same subject matter as Claims 1 and 13 except for the limitations "receiving, by the computing system, a request to establish an approval process for the transaction processing that violates the limitation, wherein the approval process designates an approval entity that authorizes the transaction processing that violates the limitation; and generating, by the computing system, the approval process for the user class based on the request, wherein the approval process automates a transmission of an approval message from the user class for the transaction processing that violates the limitation to the approval entity".  Praisner discloses these limitations in at least Par [0114].  The Examiner interprets "establishing approval routing paths through the groups or persons within these groups" as disclosed in Praisner embodies establishing a applying "an approval process" as claimed. Praisner teaches sending an approval (i.e., a pre-approval) message for transactions that violate the spending policy (Praisner, Pars [0191], [0192]).

p)	Regarding Claim 18, Praisner teaches: The method of claim 17, wherein the generating the approval process comprises determining an electronic communication channel for the approval process, and wherein the electronic communication channel enables one of publishing the approval entity on a communication network associated with the company via the integrating with the computing software and infrastructure, messaging the approval message to the approval entity via one of a text message or the integrating with the computing software and infrastructure, or connecting, through a voice data channel, with the approval entity (Praisner, Par [0191], [0192]).

q)	Claim 19 discloses substantially the same subject matter as Claims 1 and 13 and is rejected using the same art and rationale as previously set forth.

r)	Regarding Claim 20, Praisner teaches:  The method of claim 19, wherein the request to establish the approval process further designates an expiration condition for the approval message sent using the approval process, and wherein the method further comprises: invalidating the approval message in the customized GUI for the transaction based on the expiration condition (Praisner, Pars [0135], [0139]). The Examiner interprets a "time limit parameter" as disclosed in Praisner embodies an "expiration condition" as claimed.

11.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Praisner, Babi, and Efraim in view if U.S. Patent Application Publication No. 2013/0325668 entitled “Internet Procurement with Procurement Thresholds and Notifications with Respect Thereto” by inventor Kenneth Allen Fischburg, filed on March 11, 2013 (hereafter, Fischburg).

a)	Regarding Claim 8, Praisner teaches creating groups (i.e., classes) and spending/approval policies based on organizational rules as described in Claim 1 and in Praisner Par [0114].  Praisner does not specifically teach:  The system of claim 1, wherein prior to creating the first user class, wherein the one or more hardware processors coupled to the non-transitory memory further execute instructions to: provide automated options for at least one of the creating the first user class, the creating the first policy, or the selecting the first payment network for the organization based on at least one of the user data or the organizational data for the organization, wherein the creating the first user class, the creating the first policy, or the selecting the first payment network for the organization is based selections from the automated options.

	However, Fischburg discloses in Par [0031], “The server 16 accesses a content database 80 directly or through the network 14. The content database 80 receives and stores data and information 82 indicative of goods and/or services available for display to and purchase by the users, data and information 84 indicative of budgetary spending thresholds, goals, constraints and/or the like, data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like within a predetermined and/or user defined time period or a plurality of time periods. … As described below, in one embodiment, the budgetary spending thresholds, goals and/or constraints may be based upon past procurement activities of, for example, a user, group, department or company (e.g., increase, decrease, or maintain past levels as defined by the user) or, for a new account or user, recommended budgetary spending thresholds, goals and/or constraints set by an administer based upon industry standards, "like" users where like or similar user are comparable by, for example, a number of employees, trade channel, gross or net sales, etc. ”. 

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine creating group (i.e., classes) and spending/approval policies as disclosed Praisner with "recommended budgetary spending thresholds, goals and/or constraints" based on "like users" in a company as disclosed Fischburg as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

b)	Regarding Claim 9, Praisner creating groups (i.e., classes) and spending/approval policies based on organizational rules as described in Claim 1 and in Praisner Par [0114].  Praisner does not specifically teach:  The system of claim 8, wherein the computing software and the computing infrastructure are associated with at least one of a human resources computing system, an enterprise resource management computing system, or an accounting computing system, and wherein the one or more hardware processors coupled to the non-transitory memory further execute instructions to: pull the organizational data from the organization used to establish the plurality of user classes, the plurality of policies, and the first payment network.

	However, Fischburg discloses in Par [0031], “The server 16 accesses a content database 80 directly or through the network 14. The content database 80 receives and stores data and information 82 indicative of goods and/or services available for display to and purchase by the users, data and information 84 indicative of budgetary spending thresholds, goals, constraints and/or the like, data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like within a predetermined and/or user defined time period or a plurality of time periods. In one embodiment, the data and information 84 indicative of the budgetary spending thresholds, goals and/or constraints as well as the data and information 86 indicative of cost accumulations are set and monitored for a predetermined time period at a level of at least one of a user level, a group of users level, a goods/service level, a group of goods/services level, a facility level, a group of facilities level, an organization level or a group of organizations level … As described below, in one embodiment, the budgetary spending thresholds, goals and/or constraints may be based upon past procurement activities of, for example, a user, group, department or company (e.g., increase, decrease, or maintain past levels as defined by the user) or, for a new account or user, recommended budgetary spending thresholds, goals and/or constraints set by an administer based upon industry standards, "like" users where like or similar user are comparable by, for example, a number of employees, trade channel, gross or net sales, etc.”. 

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine creating group (i.e., classes) and spending/approval policies as disclosed Praisner with receiving and storing "data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like" and "the budgetary spending thresholds, goals and/or constraints may be based upon past procurement activities of, for example, a user, group, department or company" (i.e., pulling organizational data including accounting computing system data) as disclosed Fischburg as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

c)	Regarding Claim 10, Praisner teaches:  The system of claim 9, wherein the one or more hardware processors coupled to the non-transitory memory further execute instructions to: update the expense management system based on changes to the organizational data by the organization, wherein the changes are associated with user employment titles at the organization, user employment statuses at the organization, expenses of the organization, funding for the organization, and/or payment networks available to the organization; and provide real-time changes to at least one of the at least one user, the first user class, or the first policy based on the changes. (Praisner, Par [0073], [0097], [0099], [0114])

d)	Regarding Claim 11, Praisner teaches creating groups (i.e., classes) and spending/approval policies based on organizational rules as described in Claim 1 and in Praisner Par [0114].  Praisner does not specifically teach:  The system of claim 8, wherein the organizational data comprises at least one a size of the organization, a funding of the organization, an industry space of the organization, assets and debts of the organization, another organization associated with the organization, an anticipated growth of the organization, employees of the organization, or an organizational planning for the organization. 

	However, Fischburg discloses in Par [0031], “The server 16 accesses a content database 80 directly or through the network 14. The content database 80 receives and stores data and information 82 indicative of goods and/or services available for display to and purchase by the users, data and information 84 indicative of budgetary spending thresholds, goals, constraints and/or the like, data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like within a predetermined and/or user defined time period or a plurality of time periods. In one embodiment, the data and information 84 indicative of the budgetary spending thresholds, goals and/or constraints as well as the data and information 86 indicative of cost accumulations are set and monitored for a predetermined time period at a level of at least one of a user level, a group of users level, a goods/service level, a group of goods/services level, a facility level, a group of facilities level, an organization level or a group of organizations level. The user and/or system administrator may customize the levels to meet and provide visibility to one or more business needs or requirements. As described below, in one embodiment, the budgetary spending thresholds, goals and/or constraints may be based upon past procurement activities of, for example, a user, group, department or company (e.g., increase, decrease, or maintain past levels as defined by the user) or, for a new account or user, recommended budgetary spending thresholds, goals and/or constraints set by an administer based upon industry standards, "like" users where like or similar user are comparable by, for example, a number of employees, trade channel, gross or net sales, etc.”. 

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine creating group (i.e., classes) and spending/approval policies using organizational related rules as disclosed Praisner with the rules based on organizational data including at least "budgetary spending thresholds, goals, constraints and/or the like, data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like within a predetermined and/or user defined time period or a plurality of time periods" (i.e., funding of the organization) or "recommended budgetary spending thresholds, goals and/or constraints set by an administer based upon industry standards" (I.e., another organization associated with the organization) as disclosed Fischburg as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Additional Prior Art Considered
12.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application:

a)	U.S. Patent Application Publication No. 2020/0211026 entitled “User Authorization System for Transactions” by inventor Brian Ross, filed on December 31, 2018.

b)	 U.S. Patent Application Publication No. 2020/0210971 entitled “System and Method for Processing Transaction Records for Users" by inventor David M. Barrett filed on January 2, 2020.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691